Citation Nr: 0810614	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  97-35 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for faintness and 
lightheadedness, claimed as vertigo.  

4.  Entitlement to an initial compensable evaluation for 
hypertension (HTN) prior to January 26, 1999, and in excess 
of 10 percent since that date.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a stress fracture of the left foot.  

6.  Entitlement to an initial compensable evaluation for 
residuals of a stress fracture of the left foot.  

7.  Entitlement to an initial compensable evaluation for 
residual lacerations of the third and fourth fingers of the 
left hand.  
REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to June 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2005, the Board remanded the claim for additional 
development, to include clarification of the veteran's 
address.  Following the completion of that development the 
veteran was to undergo contemporaneous VA examinations 
regarding the claims on appeal.  At that time, it was noted 
that there was evidence in the claims file that suggested 
that the veteran had missed VA examinations possibly as a 
result of the administrative error regarding the veteran's 
address.  

Subsequently, the record reflects that VCAA letters of 
development were mailed to an address in Oklahoma.  The 
veteran failed to report for scheduled examinations in 
October 2006 in Muskogee, Oklahoma.  

A document in the claims file dated in October 2006 reflects 
search for the veteran's current address through a service 
called "DebtorDiscovery."  Review of this document appears 
to show that the veteran's most recent address was on 
[redacted] in New Jersey.  That address was apparently 
current as of August 2006.  The veteran's address prior to 
that (in March 2006) was on [redacted] in New 
Jersey.  

VCAA letter was sent in October 2006 to the [redacted] address 
as listed above.  The veteran failed to report for scheduled 
examinations in Philadelphia, Pennsylvania, in April 2007.  
Apparently, all correspondence to the veteran was sent to the 
[redacted] address.  

The Board is not convinced that the veteran's current address 
of record was used for the records added to the claim since 
the Board's remand in December 2005.  While, there is no 
indication in the record that he did not receive notice of 
the need for additional response from him, to include 
reporting for examinations, when viewing the correspondence 
dated subsequent to the Board's December 2005, it is still 
not evident that the veteran is receiving notice letters 
regarding his appeal.  It does not appear that he has made 
any effort to contact VA in regard to his claim.  It appears 
that his service representative has submitted all necessary 
documents regarding the claim in recent years.  

As indicated above, there are problems with the actions taken 
by the RO in regards to the development requested in the 
Board's 2005 remand, it is believed that all development 
requested in that remand decision should be attempted again.  
For example, it appears to the Board that all recent 
correspondence was not mailed to the most recent address as 
indicated by the service "DebtorDiscovery."  It is not 
otherwise indicated why the most recent address is not used 
in communication with the veteran.

As noted in the Boards' 2005 remand decision and repeated 
here as it is unclear as to whether the Board's Remand 
decision was ever provided to the veteran, it is noted that 
in the rating decision on appeal, the RO, in pertinent part, 
granted service connection for HTN.  A noncompensable 
evaluation was assigned, effective June 3, 1995.  During the 
pendency of the appeal, by way of a June 1999 rating 
decision, the RO assigned a 10 percent evaluation for HTN.  
The evaluation was effective January 26, 1999.  In November 
1999, the veteran filed a claim seeking an earlier effective 
date for the grant of a 10 percent evaluation for HTN.  The 
RO has yet to adjudicate this issue.  Accordingly, it is 
referred to the RO for appropriate action.

In addition to the problems with whether the veteran's 
current address is of record, there is a question as to 
whether the veteran received notice of the December 2001 
rating decision that denied entitlement to service connection 
for residuals of intracranial/intracerebral hemorrhage 
secondary to service-connected HTN.  

Also, in the July 2000 correspondence, the veteran requested 
a hearing at the RO before RO personnel.  It is unclear what 
issue or issues for which the veteran is seeking a hearing.  
As such, upon remand, the RO should clarify whether the 
veteran still desires a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's current address must 
be verified.  The actions taken by the 
AMC/RO to achieve such must be 
memorialized in the record.  
Thereafter, the AMC/RO should send the 
veteran all correspondence, rating 
decision, and supplemental statements 
of the case (SSOCs) previously sent to 
the veteran's former address(es).  The 
RO should clarify whether the veteran 
wants a hearing with respect to any 
issue on appeal.  

2.  Moreover, the AMC must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2007), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  The 
RO/AMC should also specifically request 
that he provide any evidence in his 
possession that pertains to the claims 
on appeal as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002 & Supp. 
2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The AMC/RO should 
also ensure that any supplemental VCAA 
notice is in compliance with the 
guidance set forth in Dingess/Hartman.  
A record of this notification must be 
incorporated into the claims file.  
Notice pursuant to Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008) should also be given while 
the case is undergoing development.

3.  After receiving the appellant's 
response, if any, the AMC RO should 
assist the appellant in obtaining any 
additional evidence identified by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2007).  All records 
and/or responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the AMC RO should notify the appellant 
of the records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  The veteran should again be 
scheduled for VA examinations specific 
to his claims for service connection as 
well as his claims for higher initial 
disability evaluations.  The entire 
claims file must be made available to 
the physician(s) designated to examine 
the veteran and the examination 
report(s) should include discussion of 
the veteran's documented medical 
history and assertions.

Specifically, he should be afforded an 
audiologic examination for determining 
the current nature and etiology of 
claimed hearing loss and tinnitus.  
Following audiological testing, the 
examiner should render an opinion, 
consistent with sound medical 
principles, as to whether it is, at 
least as likely as not, (i.e. is there 
at least a 50 percent probability) that 
any currently diagnosed hearing loss 
and/or tinnitus was incurred in or 
aggravated by active military service.

The veteran should be afforded an 
examination(s) to determine the current 
nature and etiology of a disability 
manifested by faintness and 
lightheadedness, claimed as vertigo, to 
include a finding if such disorder 
exists.  The examiner(s) should render 
an opinion, consistent with sound 
medical principles, as to whether any 
vertigo-type disability is, at least as 
likely as not, (i.e. is there at least 
a 50 percent probability) was incurred 
in or aggravated by active military 
service.  With respect to any diagnosed 
vertigo, the examiner should further 
offer an opinion as to whether such is 
due to or aggravated by the veteran's 
service-connected HTN.

In addition, the veteran should be 
afforded an examination(s) for purposes 
of evaluating the current severity of 
his service-connected HTN, residuals of 
a stress fracture to the left foot, 
residuals of a left ankle fracture, and 
residuals of a laceration to the third 
and fourth fingers of the left hand.  
All indicated tests and studies, should 
be accomplished, and all clinical 
findings should be reported in detail 
and correlated to a specific diagnosis.  

5.  The appellant is hereby informed 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address as clarified above.  It must 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.

6.  After completion of the requested 
action, any additional notification 
and/or development deemed warranted, 
the RO should readjudicate the claims 
on appeal in light of all pertinent 
evidence and legal authority, if so 
indicated.  

7.  If any benefit sought on appeal 
remains denied, the AMC/RO must furnish 
to the veteran an appropriate SSOC (to 
include clear reasons and bases for the 
RO's determinations, and consideration 
of "staged ratings", if appropriate) 
and afford him the appropriate time 
period for response before the claims 
file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



